United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1181
Issued: November 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 30, 2012 appellant filed a timely appeal from March 6 and June 25, 2012
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP) and a March 23,
2012 merit decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s September 9, 2011
request for reconsideration under 5 U.S.C. § 8128(a) as untimely; (2) whether OWCP properly
denied authorization for right shoulder surgery; and (3) whether OWCP properly denied
appellant’s April 29, 2012 request for an oral hearing as untimely.
FACTUAL HISTORY
On May 30, 1991 appellant, then a 35-year-old distribution and window clerk, filed an
occupational disease claim alleging that she suffered from a shoulder condition due to the wear
1

5 U.S.C. § 8101 et seq.

and tear and stress of her federal employment. OWCP accepted her claim for right rotator cuff
tendinitis and C5-6 herniated disc. Appellant stopped work on July 10, 1991. She received
disability compensation and was placed on the periodic rolls.
In a March 15, 1999 report, Dr. Thomas R. Dorsey, a Board-certified orthopedic surgeon
and second opinion examiner, noted appellant’s complaints of right flank, neck and left hip pain.
He reviewed her medical records and related that her right upper extremity pain improved after
surgery. Examination of the right shoulder revealed limited range of motion and increased
sensation to the right thumb and index finger. Tinel’s test was negative. A magnetic resonance
imaging (MRI) scan of the right shoulder revealed mild acromioclavicular (AC) joint
hypertrophy with no abnormality of the underlying subacromial/subdeltoid bursa and no rotator
cuff tear. Dr. Dorsey diagnosed right shoulder mild AC joint degenerative disease and postanterior cervical discectomy and fusion. He reported that appellant did not particularly complain
of shoulder pain in and of itself, but noted that the pain appeared to radiate from the neck into her
right shoulder. Dr. Dorsey explained that this type of pain was common with radiculopathy and
would be expected to interfere with activity in terms of lifting, carrying and overhead activities.
He opined that appellant did not require any further treatment on an industrial basis, but on a
nonindustrial basis she may have some mild impingement syndrome on the right shoulder. This
treatment included nonsteroidal anti-inflammatory agents but did not appear to be to the degree
to require surgery.
In an April 1, 1999 duty status report, Dr. Ram Mudiyam, a Board-certified orthopedic
surgeon, authorized appellant to return to limited duty.
In an April 9, 1999 MRI scan report of the right shoulder, Dr. Gregory M. Henzie, a
Board-certified diagnostic radiologist, observed intact osseous structures and glenoid labrum and
a normally maintained glenohumeral joint. He did not find any joint effusion and rotator cuff
tear. Dr. Henzie also noted mild AC joint hypertrophy and reported that appellant’s
supraspinatus muscle and tendon were normal in appearance. He diagnosed mild AC joint
without abnormality.
On April 26, 1999 the employing establishment offered appellant a job as a modified
distribution and window clerk.
On May 4, 1999 OWCP informed appellant that the offered position as a modified
distribution and window clerk was found to be suitable and complied with her work capabilities.
It gave her 30 days to accept the position or to provide reasons for not accepting it.
In a May 9, 1999 letter, appellant informed OWCP that she wanted to accept the job
offer, but she was unable to distribute letter mail or box mail due to the repetitive motion which
caused her bilateral nerve damage.
In a May 14, 1999 letter, appellant stated that Dr. L. Richard Van Meter, a Boardcertified internist, advised her that the offered modified position was unacceptable because she
would be required to dispatch and case mail. She believed that she could perform a regular
window job as long as she did not have to lift more than 10 pounds. Appellant included a
handwritten note from Dr. Van Meter, dated May 12, 1999, wherein he stated that she was
unable to throw mail due to cervical spine disease and carpal tunnel syndrome.

2

In a June 22, 1999 letter, OWCP informed appellant that Dr. Van Meter’s note was
insufficient to establish that she was unable to perform the duties of the offered position because
he did not provide any medical rationale or clinical findings to support his conclusion. It also
reported that an on-site job analysis revealed that her duties were consistent with the medical
restrictions provided by Dr. Mudiyam.
In a July 6, 1999 letter, appellant stated that she did not refuse any job offer and was
willing to accept the modified position but that she was unable to case or dispatch mail as it did
not fit within her job restrictions.
In a letter dated August 6, 1999, OWCP advised appellant that her refusal was not
justified and stated that she had an additional 15 days to accept the position.
Appellant did not accept the position within the 15 days provided and did not report to
work on August 30, 1999.
By decision dated December 29, 1999, OWCP terminated appellant’s compensation
benefits effective January 3, 2000 on the grounds that she refused suitable work.
In a February 4, 2000 letter addressed to OWCP, appellant stated that she had not
received her disability check for January 29, 2000 and that she had not received a December 27,
1999 letter2 stating that her compensation would be terminated. She alleged that she never
refused a job offer she was able to perform. Appellant stated that she sent several medical
reports demonstrating that she was unable to perform the duties of a modified distribution clerk
because it required casing mail. She requested a formal appeal of the December 29, 1999
decision.
In a February 26, 2000 letter, appellant informed OWCP that she wanted a review and
stated that she never turned down a job offer that was within her physician’s restrictions. She
also requested that all of her medical files be sent to her treating physician.
In a March 9, 2000 letter addressed to OWCP, appellant stated that she had finally
received the December 27, 1999 decision. She again reiterated that she had never refused to
return to work. Appellant requested that OWCP pay her compensation for January and
February 2000.
On March 17, 2000 OWCP was informed that appellant returned to modified duty on
February 7, 2000.
Appellant continued to receive medical treatment from Dr. Van Meter and Dr. Mudiyam
for chronic neck pain. She also underwent physical therapy and pain management treatments.
Appellant submitted various medical reports by Dr. Ramy N. Elias, a Board-certified
orthopedic surgeon, beginning in October 10, 2007 regarding treatment for chronic neck pain. In
a November 30, 2009 report, she complained that the pain began to radiate into her shoulder and
2

The reference to December 27, 1999 appears to be a typographical error as OWCP’s decision was issued on
December 29, 1999.

3

low back. Dr. Elias observed tenderness in the right shoulder and greater tuberosity and
subacromial space. He diagnosed status post cervical spine fusion with chronic pain, left hip
pain secondary to iliac crest bone grafting and right shoulder and low back pain. In a June 28,
2010 report, Dr. Elias observed that an MRI scan of the shoulder revealed evidence of rotator
cuff tendinitis but no full-thickness tear. Examination of the shoulder revealed normal visual
inspection and tenderness of the greater tuberosity and subacromial space. Dr. Elias diagnosed
right shoulder impingement syndrome with superior labral tear and status post cervical spine
fusion. In an August 16, 2010 report, he noted appellant’s complaints of worsening shoulder
pain and related similar findings. Dr. Elias diagnosed right shoulder labral tear and impingement
syndrome and recommended right shoulder arthroscopy with labral repair and subacromial
decompression.
On September 24, 2010 appellant requested authorization for right shoulder arthroscopy.
Appellant stopped work in November 2010.
Appellant continued to receive treatment from Dr. Elias. In reports dated March 7,
May 16 and August 8, 2011 reports, Dr. Elias noted her complaints of chronic neck pain and
worsening right shoulder pain. Examination of the right shoulder revealed normal visual
inspection and tenderness of the greater tuberosity and subacromial space upon palpation.
Impingement, O’Brien, Hawkin’s and Neer signs were positive. Dr. Elias diagnosed right
shoulder labral tear and subacromial impingement. He recommended an arthroscopy with
subacromial decompression and labral repair because of the duration of appellant’s symptoms
and her failure with conservative treatment.
On September 9, 2011 appellant again requested reconsideration. She referenced denial
of a claim for a foot injury, as well as the December 1999 decision terminating her compensation
benefits on the grounds that she refused suitable work.
In September 28, November 9 and December 28, 2011 reports, Dr. Elias related
appellant’s complaints of chronic shoulder pain despite aggressive treatment. He noted that she
was diagnosed with right shoulder impingement syndrome with superior labral tear and that he
had requested authorization for surgical treatment of the right shoulder on multiple occasions.
Dr. Elias stated that appellant was authorized to work modified duty but noted that she had not
worked for several months because of a lack of available modified positions.
Appellant also submitted various medical reports cosigned by a physician’s assistant and
Dr. Gary L. Baker, a Board-certified internist, indicating that she was examined for an
acupuncture follow-up visit and reexamination. Dr. Baker related her complaints of neck and
low back pain that radiated to the right shoulder, elbow and wrist. Upon examination, he
observed that appellant was in moderate distress and that her gait was normal. Range of motion
of the cervical spine revealed severe reduction secondary to pain and myofascial trigger points
were identified on palpation. Dr. Baker diagnosed cervical radiculopathy, postlaminectomy
syndrome, chronic pain and status post right foot fracture. Appellant also included several
acupuncture evaluation sheets for her neck pain.
On January 13, 2012 OWCP referred appellant’s request for right shoulder surgery to a
district medical adviser. In a January 26, 2012 report, the district medical adviser reviewed her

4

history and noted that, in a March 15, 1999 report, she was diagnosed with right shoulder AC
degenerative joint disease and that an April 9, 1999 MRI scan of the right shoulder revealed mild
degenerative changes at the AC joint without any significant rotator cuff or labral pathology. He
stated that, although appellant presently had right shoulder problems, a review of the medical
records revealed that her shoulder problems did not appear related to her accepted 1991
employment injury. The medical adviser explained that Dr. Dorsey concluded in his March 15,
1999 report, eight years after her employment injury, that appellant did not require any more
treatment for her right shoulder and pointed out that there was no documentation of any medical
treatment for her right shoulder until November 30, 2009, almost 18 years after her injury. He
also pointed out that no rotator cuff tear was seen in the April 9, 1999 MRI scan. For these
reasons, the medical adviser opined that appellant’s right shoulder problems, including rotator
cuff tendinitis and possible labral tear, developed many years after her work-related injury. He
concluded that her right shoulder surgery was not related to her work-related injury and
recommended that her right shoulder surgery not be authorized on a work-related basis.
In a letter dated February 21, 2012, OWCP informed appellant that the medical adviser
determined that right shoulder arthroscopy was not medically justified to be authorized since the
medical evidence did not support that her current right shoulder condition was causally related to
her accepted 1999 employment injury.
In a decision dated March 6, 2012, OWCP denied appellant’s September 9, 2011 request
for reconsideration as it was untimely filed and failed to present clear evidence of error. It
determined that her reconsideration request was not filed within one year of the most recent
December 29, 1999 decision and thus, she was not entitled to reconsideration as a matter of right.
OWCP further found that appellant’s request failed to present clear evidence of error.
Appellant submitted reports by Dr. Baker relating her complaints of back pain that
radiated to bilateral lower extremities, neck pain that radiated to bilateral upper extremities and
right shoulder pain. Dr. Baker diagnosed cervical radiculopathy, right foot pain, chronic pain,
left elbow cubital tunnel, right foot plantar fasciitis and status post right foot fracture and a
history of bilateral ulnar neuropathy.
Appellant also resubmitted the acupuncture evaluation sheets and another request for
right shoulder arthroscopy.
By decision dated March 23, 2012, OWCP denied authorization for appellant’s right
shoulder surgery finding that it was not medically necessary to treat her accepted employment
injury. It relied on the January 26, 2012 district medical adviser’s report, which determined that
her current right shoulder condition developed many years after her work-related injury and was
not related to her accepted employment injury.
In an appeal form dated April 29, 2012, appellant submitted a request for reconsideration
of the March 23, 2012 decision denying her request for right shoulder surgery. She alleged that
her neck, right shoulder and right arm had never healed since the 1991 work-related injury and
also related a new injury regarding her feet.
In an appeal form dated April 29, 2012, appellant also submitted a request for an oral
hearing of the March 23, 2012 decision.

5

In February 29, April 11 and May 23, 2012 reports, Dr. Elias stated that he reviewed
Dr. Harris’ medical report and disagreed with his determination that appellant had a complete
recovery in 1999 and, therefore, no additional treatment was warranted. He explained that
exacerbation and progression of a patient’s symptoms was not uncommon following a shoulder
injury. Dr. Elias opined that appellant’s right shoulder condition was exacerbated when she
returned to work and had to perform repetitive work with her right arm. He stated that the
medical evidence demonstrated that she had ongoing pain in her shoulder which worsened over
the past couple of years. Dr. Elias noted that appellant failed extensive conservative treatment
and continued to have right shoulder pain that was aggravated by overhead activity. He
requested an appeal for right shoulder arthroscopy with subacromial decompression and labral
repair because her right shoulder condition was directly attributable to her original 1991 injury.
Dr. Elias conducted an examination and diagnosed right shoulder impingement syndrome and
superior labral tear.
Appellant resubmitted Dr. Baker’s November 2008 to February 2012 medical reports and
an April 10, 2012 report regarding his treatment of appellant’s neck and shoulder pain.
Appellant also submitted March 26, April 10 and 23 and June 24, 2012 acupuncture
sheets for treatment of neck pain that radiated to her shoulders.
In a June 21, 2012 statement, appellant, through her representative, Guillermo Mojarro,
alleged that OWCP lost some of her medical records and that its decisions were not based on a
complete and accurate factual and medical background. Mr. Mojarro related that in termination
cases OWCP had the burden of proof to justify termination and stated that she submitted
thousands of medical reports establishing that the modified job offer was not suitable for her.
In a decision dated June 25, 2012, OWCP denied appellant’s request for an oral hearing
as it was untimely filed. It determined that her April 29, 2012 request for an oral hearing was not
submitted within the 30-day time limitation. OWCP exercised its discretion and determined that
appellant’s claim could equally be addressed by requesting reconsideration and submitting
evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year time limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.4 The one-year
period begins on the date of the original decision. However, a right to reconsideration within one
year accompanies any subsequent merit decision on the issues. This includes any hearing or
review of the written record decision, any denial of modification following reconsideration, any
merit decision by the Board and any merit decision following action by the Board.5
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

D.G., 59 ECAB 455 (2008); Veletta C. Coleman, 48 ECAB 367 (1997); Leon D. Faidley, id. at 111 (1989).

6

ANALYSIS -- ISSUE 1
In its March 6, 2012 decision, OWCP denied appellant’s September 9, 2011 request for
reconsideration of the December 29, 1999 decision finding that it was untimely filed and failed
to present clear evidence of error. The underlying issue of the December 29, 1999 decision was
whether her claim should be disallowed on the grounds that she refused a suitable job offer. The
Board finds, however, that OWCP improperly determined that her request for reconsideration
was not timely filed within the one-year time limitation period set forth in 20 C.F.R. § 10.607.
On December 29, 1999 OWCP issued a decision disallowing appellant’s claim because
she refused to accept a position that was found to be suitable. Accordingly, appellant had until
December 28, 2000 to make a timely request for reconsideration.6 OWCP determined that she
submitted a request for reconsideration on September 9, 2011, which was not within the one-year
time limitation. The Board finds, however, that appellant submitted a request for reconsideration
of the December 29, 1999 decision and submitted evidence and argument in support of her
request, within the required one-year time period.
The record contains letters dated February 4 and 26 and March 9, 2000, where appellant
informed OWCP that she was requesting a review of the December 1999 decision. She
explained that she did not refuse a job offer for suitable employment and alleged that she was
unable to perform the modified job position because it required casing mail. Although the
February 4 and 26 and March 9, 2000 letters do not mention the word “reconsideration,” the
Board has found that there may be a request for reconsideration in situations where a letter does
not contain the word “reconsideration.”7 No special form is required as long as the request is
made in writing, identifies the decision and specific issue to be considered and is accompanied
by relevant and pertinent new evidence not previously considered.8 In this case, appellant
explicitly stated that she wanted a review of the December 29, 1999 decision and specifically
addressed the issue of whether she refused a suitable job offer. She also submitted various
reports regarding her treatment for cervical and right shoulder pain. Thus, the Board finds that
appellant’s February 6 and 26 and March 9, 2000 letters, submitted with the various medical
reports, constituted a timely request for reconsideration.9
Appellant filed a request for reconsideration within one year of the December 29, 1999
OWCP decision. The Board finds that OWCP improperly denied her reconsideration request by
applying the legal standard for cases where reconsideration is requested after more than one year
has elapsed. OWCP should have applied the standard reserved for timely reconsideration
requests as set forth in 20 C.F.R. § 10.606(b)(2).10 Since it erroneously reviewed the evidence
6

OWCP regulations provide that the one-year time limitation for requesting reconsideration begins to run on the
date of the original OWCP decision. 20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).
7

Jack D. Johnson, 57 ECAB 593 (2006); Vicente P. Taimanglo, 45 ECAB 504 (1994).

8

Id.

9

C.M., Docket No. 11-1988 (issued June 6, 2012).

10

20 C.F.R. § 10.606(b)(2) of OWCP’s regulations provide that an application for reconsideration must be in
writing and set forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.

7

submitted in support of appellant’s reconsideration request under the more stringent clear
evidence of error standard, the Board will remand the case for review of this evidence under the
proper standard of review for a timely reconsideration request.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA provides for the furnishing of services, appliances and supplies
prescribed or recommended by a qualified physician, which OWCP, under authority delegated
by the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability
or aid in lessening in the amount of monthly compensation.11 In interpreting the section 8103(a),
the Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.12 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on the OWCP’s authority is that of reasonableness.13
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.14
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.15 Proof of causal relationship in a case
such as this must include supporting rationalized medical evidence.16 Therefore, in order to
prove that the surgical procedure is warranted, appellant must submit evidence to show that the
procedure was for a condition causally related to the employment injury and that the surgery was
medically warranted. Both of these criteria must be met in order for OWCP to authorize
payment.17
ANALYSIS -- ISSUE 2
On September 24, 2010 appellant requested authorization for right shoulder arthroscopy
based on the medical reports of Dr. Elias. By decision dated March 23, 2012, OWCP denied her
request for right shoulder arthroscopy finding that the medical evidence failed to establish that
her current right shoulder condition was causally related to her accepted 1991 work-related
injury. The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for right shoulder surgery.
11

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

12

W.T., Docket No. 08-812 (issued April 3, 2009); A.O., Docket No. 08-580 (issued January 28, 2009).

13

D.C., 58 ECAB 629 (2007); Mira R. Adams, 48 ECAB 504 (1997).

14

L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007); Daniel J. Perea, 42 ECAB 214 (1990).

15

See Debra S. King, 44 ECAB 203, 209 (1992).

16

Id.; see also Bertha L. Arnold, 38 ECAB 282 (1986).

17

See Cathy B. Millin, 51 ECAB 331, 333 (2000).

8

OWCP accepted that in 1991 appellant sustained right rotator cuff tendinitis and C5-6
herniated disc as a result of her employment in the performance of duty. Appellant stopped work
and received disability compensation before returning to modified duty in February 2000. She
continued to receive medical treatment and underwent physical therapy and pain management
rehabilitation for her chronic cervical and neck pain. In October 2007, appellant began to
receive treatment from Dr. Elias for chronic neck pain. In November 2009, Dr. Elias first noted
her complaints of right shoulder pain. Examination of the right shoulder revealed normal visual
inspection and tenderness of the greater tuberosity and subacromial space upon palpation.
Dr. Elias diagnosed right shoulder labral tear and subacromial impingement. He recommended
an arthroscopy with subacromial decompression and labral repair because of the duration of
appellant’s symptoms and her failure to improve with conservative treatment. Dr. Elias did not,
however, explain whether or how her right recent shoulder condition was related to her 1991
employment injury or how the right shoulder surgery was medically necessary to treat
appellant’s accepted conditions. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.18 A well-rationalized opinion explaining how appellant’s current
complaints of right shoulder pain are related to her original accepted injury is especially
warranted in this case when the medical reports do not mention any complaints of right shoulder
pain or reveal a right shoulder rotator cuff tear from 1999 until November 2009. Furthermore, in
a March 15, 1999 report, Dr. Dorsey diagnosed right shoulder mild AC joint degenerative
disease and observed that an MRI scan of the right shoulder did not reveal any rotator cuff tear.
He concluded that appellant did not require further treatment for her right shoulder.
Accordingly, the Board finds that the medical evidence is insufficient to establish that her current
right shoulder condition was causally related to the accepted 1991 employment injury.
OWCP referred appellant’s claim to the district medical adviser, who concluded that her
right shoulder surgery was not related to her work-related injury and recommended that her right
shoulder surgery not be authorized. The medical adviser agreed that she suffered from right
shoulder problems but stated that the medical record did not demonstrate that her current
shoulder problems were related to her accepted employment injury. He noted that in a March 15,
1999 report, appellant was diagnosed with right shoulder AC degenerative joint disease and that
an April 9, 1999 MRI scan of the right shoulder revealed mild degenerative changes at the
AC joint without any significant rotator cuff. For these reasons, the medical adviser concluded
that her right shoulder problems, including rotator cuff tendinitis and possible labral tear,
developed many years after her work-related injury.
The Board finds that medical adviser’s report represented the weight of the medical
evidence as it was well rationalized and based on an accurate factual and medical history. The
medical adviser reviewed appellant’s history and conducted an examination. He determined that
the record revealed that she also suffered from right shoulder degenerative joint disease
beginning in 1999 and no longer had a right rotator cuff tear. The medical adviser concluded
that the medical evidence established that appellant’s current right shoulder condition was not
related to the accepted 1991 employment injury. Thus, the Board finds that his report constitutes

18

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

9

the weight of the medical evidence to establish that her current right shoulder condition is not
related to her accepted injury and that the requested surgery is not medically necessary.
Following the March 23, 2012 decision, appellant submitted additional reports by
Dr. Elias, who stated that her right shoulder condition was directly attributable to her original
1991 injury and explained that her right shoulder condition was exacerbated when she returned
to work and had to perform repetitive work with her right arm. Dr. Elias noted that the medical
evidence demonstrated that she had ongoing pain in her shoulder, which worsened over the past
couple of years. He reported that appellant failed extensive conservative treatment and
continued to have right shoulder pain that was aggravated by overhead activity. Although
Dr. Elias concludes that her current right shoulder condition was directly related to her 1991
employment injury, he does not provide any medical rationale to support his conclusion of causal
relationship.19 The Board finds that he fails to adequately explain, with medical rationale, how
appellant’s current right shoulder condition is causally related to the 1991 employment injury
and not a degenerative joint disease as diagnosed by Dr. Dorsey. Thus, Dr. Elias’ reports are
insufficient to overcome the special weight given to the medical adviser’s report.
On appeal, appellant alleges that her right shoulder condition continued to worsen since
the 1991 injury and did not resolve. The medical evidence she submitted, however, does not
provide a rationalized medical opinion explaining how her current right shoulder condition was
causally related to her accepted 1991 injury. Thus, appellant has not met her burden of proof to
establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.20
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.21 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.22 Although that is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
19

The Board has found that a medical report is of limited probative value on the issue of causal relationship if it
contains a conclusion regarding causal relationship which is unsupported by medical rationale. S.E., Docket No.
08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (issued February 6, 2009).
20

5 U.S.C. § 8124(b)(1).

21

20 C.F.R. §§ 10.616, 10.617.

22

Id. at § 10.616(a).

10

deny appellant’s request and must exercise its discretion.23 OWCP’s procedures require that it
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).24
ANALYSIS -- ISSUE 3
On March 23, 2012 OWCP denied appellant’s request for authorized right shoulder
surgery. Appellant requested an oral hearing in an appeal form dated April 29, 2012 and
received on May 15, 2012, which was more than 30 days after OWCP issued its March 23, 2012
decision.25 Section 8124(b)(1) is unequivocal on the time limitation for requesting a hearing.26
The Board finds that OWCP properly determined that appellant’s request for an oral hearing was
not timely and, thus, she was not entitled to a hearing as a matter of statutory right under section
8124(b)(1) of FECA.
Although appellant’s request for a review of the written record was untimely, OWCP has
the discretionary authority to grant the request and it must exercise such discretion. In its
June 25, 2012 decision, it properly exercised its discretion by notifying her that it had considered
the matter in relation to the issue involved and indicated that additional argument and evidence
could be submitted with a request for reconsideration. The Board has held that the only
limitation on OWCP’s authority is reasonableness and an abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts.27 In this case,
the evidence of record does not indicate that OWCP abused its discretion in its denial of
appellant’s request an oral hearing. Accordingly, the Board finds that OWCP properly denied
her request for an oral hearing.
CONCLUSION
The Board finds that OWCP improperly found that appellant’s request for
reconsideration of OWCP’s December 29, 1999 decision was untimely filed. The Board also
finds that OWCP did not abuse its discretion in denying her request for surgical authorization
and that OWCP properly denied her request for an oral hearing pursuant to 5 U.S.C.
§ 8124(b)(1).

23

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

24

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.2(a) (October 2011); see R.T., Docket No. 08-408 (issued December 16, 2008).
25

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989). The
Board notes that appellant did not submit a written request for an oral hearing by April 22, 2012, 30 calendar days
after OWCP’s March 23, 2012 decision.
26

William F. Osborne, 46 ECAB 198 (1994).

27

Samuel R. Johnson, 51 ECAB 612 (2000).

11

ORDER
IT IS HEREBY ORDERED THAT the June 25 and March 23, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed. The March 6, 2012 decision is set
aside and remanded for action consistent with this decision.
Issued: November 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

